Title: General Orders, 20 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday Feby 20th 1779.
Parole Dantzich—C. Signs Dol. Dis—


The Commander in Chief having been informed that in several instances regimental Pay-Masters have been ordered to do duty in rotation with other commissioned officers.
As it is incompatible with the nature of their office, he directs that they be freed from all duties except such as relate to the pay and clothing of their regiments respectively.
